DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 8-18 as preliminarily amended are currently pending and under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the extracellular matrix", but there is insufficient antecedent basis for this limitation in the claim as claim 1, from which claim 11 depends, is directed towards the narrower embodiment of “extracellular matrix protein”. The metes and bounds of claim 11 are blurred to the extent it is not clear which embodiment is controlling of claim scope, either “Extracellular matrix” or “extracellular matrix protein” See M.P.E.P. § 2173.05(c). Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashino et al. (WO 2013/166488; provided in the IDS dated 10/14/2020).
Applicant’s definition of “about” at ¶00051 of the specification is acknowledged.
Hashino teaches a method of obtaining human otic vesicles and inner ear sensory tissue comprising in order the steps of:
(a) culturing human pluripotent stem cell aggregates in a chemically defined culture medium (e.g. DMK) comprising Bone Morphogenetic Protein 4 (BMP4), 2% Matrigel® and an inhibitor of Transforming Growth Factor Beta signaling (either SB431542 or A83-01) wherein the BMP4 and TGF-β inhibitors are contacted with the stem cells for about 2 days (Example 4 at ¶00160-00164; also ¶0090 for composition of DMK medium as a chemically defined medium lacking serum),
(b) further culturing the cultured aggregates of (a) in the presence of Fibroblast Growth Factor-2 (FGF-2) and an inhibitor of BMP signaling (LDN193189) for an additional 5 days after the addition of the BMP and TGF-β inhibitors (Example 4, ¶00166-00167;),
(c) further contacting the cultured aggregates of (b) to the Wnt agonist, CHIR99021, for about 1-2 days, whereby cells within the contacted aggregates differentiate into otic cells as measured by PAX2/8 and ECAD expression (Example 5 at ¶00170-00171),  and
(d) further forming inner ear vesicles after 12-20 days of culturing and further forming hair cells and supporting cells after an additional 30-50 days of culturing (Example 5 at ¶00172-00175), reading in part on claim 8, the embodiment of Matrigel® basement matrix for claims 8 and 11, the embodiment of FGF-2 for claim 8 and on claim 16, the embodiment of BMP4 for claim 8 and on claim 15, the LDN193189 of claim 17, the SB431542 and A-83-01 of claim 18, and the CHIR99021 of claims 9 and 10, the embodiment of hair cells for the mechanosensory cells of claim 12 and for the sensory neuron cells of claim 13. Hashino teaches ribbon synapse formation and type I and II vestibular hair cells (¶00156), reading on claim 14. 
Hashino separately teaches culturing the pluripotent stem cells BMP and TGF-β inhibitors for up to 5 days (¶0020, 5 days being the interval between addition at day 3 and the addition of FGF and BMP inhibitors at day 8), additionally reading on the culture times of step (a) of claim 1. Hashino teaches that FGF and LDN treatment generates epithelial cells after 4-5 days of treatment but additional treatment days past day 5 does not result in epithelial thickening (¶0053), reading on the culture times of step (b) of claim 1.
Regarding claim 8, while Hashino does not teach the claimed culture times in a single embodiment, to further optimize the culture times of Hashino to generate pre-otic epithelial cells and otic vesicles (e.g. inner ear tissue) in vitro taught by Hashino must be held as prima facie obvious absent additional evidence to the contrary. See M.P.E.P. § 2144.05. The working examples of Hashino only appear to differ from the claim with respect to the first culture time of about 4-8 days, the second culture time of about 4 days, and the third culture time of about 4 days, but the culture times of Hashino as a whole are clearly known result-effective variables in methods of differentiating human pluripotent stem cells into preplacodal and OEPD-like epithelial cells (e.g. pre-otic cells) and further culturing these cells to generate otic vesicles. The culture times of steps (a)-(b) of claim 1 are expressly taught as alternative embodiment of up to 5 days of BMP and TGF-β inhibitor treatment and 4-5 days for FGF and BMP inhibitor treatment by Hashino thus providing a motivation to modify the culture times. Absent a showing of new or unexpected results, changes in the claimed culture times must be held prima facie obvious and particularly when Hashino teaches that all of claimed differentiation factors are known to drive pluripotent stem cells to an a preplacodal and epithelial cell fate and then to subsequently from otic vesicles and inner ear sensory tissue by additional culturing; see M.P.E.P. § 2144.04(IV)(C).

Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653